     WRIGHT, FINLAY & ZAK, LLP
 1
     Robert A. Riether, Esq.
 2   Nevada Bar No. 12076
     Rock K. Jung, Esq.
 3   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     esmith@wrightlegal.net
 6   rjung@wrightlegal.net
 7   Attorneys for Plaintiff, U.S. Bank Trust, N.A., as Trustee
     For LSF9 Master Participation Trust
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   U.S. BANK TRUST, N.A., AS TRUSTEE FOR               Case No.: 2:18-cv-02008-RCJ-CWH
     LSF9 MASTER PARTICIPATION TRUST,
12
                    Plaintiff,                           STIPULATION AND ORDER TO STAY
13                                                       DISCOVERY DEADLINES PENDING
     vs.                                                 THE COURTS RULING ON JENNIFER
14                                                       UZAN; CARLOS MIRANDA AND
                                                         ANTONIA MIRANDA’S MOTION TO
15   CARLOS MIRANDA, an individual;                      DISMISS[ECF NO. 15]
     ANTONIA MIRANDA, an individual;
16   JENNIFER UZAN ST. JOHN (a.k.a.
17   JENNIFER UZAN), an individual; and
     STERLING AT SILVER SPRINGS
18   HOMEOWNERS ASSOCIATION; a domestic
     non-profit corporation,
19
20                  Defendants.

21
22          COMES NOW, Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF9 Master

23   Participation Trust (“Plaintiff” or “US Bank”), by and through their attorneys of record, Robert
24   A. Riether, Esq., and Rock K. Jung, Esq., of the law firm of Wright, Finlay & Zak, LLP;
25
     Defendants, Carlos Miranda, Antonia Miranda, and Jennifer Uzan St. John (a.k.a Jennifer Uzan)
26
     (collectively, the “Owners”), by and through its attorneys of record James W. Fox, Esq. of the
27
28   law office of Mike Beede; and Defendant Silver Springs Homeowners Association (“Silver




                                                 Page 1 of 4
     Springs,” “Defendant” or “HOA”), by and through their attorneys of record, Elizabeth B.
 1
 2   Lowell, Esq., of the Robbins Law Firm, hereby stipulate as follows:

 3
            1.      In response to the deadline to file a discovery plan, which is December 11, 2018,
 4
     the parties agree to stay discovery pending the Court’s Ruling on the Owner’s Motion to
 5
     Dismiss Complaint [ECF No. 15].
 6
 7   DATED this 18th day of December, 2018.            DATED this 18th day of December, 2018.
 8
     WRIGHT, FINLAY & ZAK, LLP                         THE LAW OFFICE OF MIKE BEEDE
 9                                                     /s/ James W. Fox, Esq.
     /s/ Rock K. Jung, Esq. ___________
10   Robert A. Riether, Esq.                           JAMES W. FOX, ESQ.
     Nevada Bar No. 12076                              Nevada Bar No. 13122
11   Rock K. Jung, Esq.                                E-Mail: jimmy@legallv.com
12   Nevada Bar No. 10906                              2470 St. Rose Pkwy, Suite 201
     7785 W. Sahara Ave., Suite 200                    Henderson, Nevada 89074
13   Las Vegas, NV 89117                               Attorneys For:
     (702) 475-7964; Fax: (702) 946-1345               Defendants, Carlos Miranda, Antonia
14   esmith@wrightlegal.net                            Miranda, Jennifer Uzan St. John (a.k.a
15   rjung@wrightlegal.net                             Jennifer Uzan)
     Attorneys for Plaintiff, U.S. Bank Trust, N.A.,
16   as Trustee
     For LSF9 Master Participation Trust
17
18   DATED this 18th day of December, 2018.
19
     THE ROBBINS LAW FIRM
20
     /s/ Elizabeth B. Lowell, Esq.
21   ELIZABETH B. LOWELL, ESQ.
     Nevada Bar No. 8551
22
     E-Mail: elowell@robbinslawfirm.legal
23   1995 Village Center Cir., Suite 190
     Las Vegas, Nevada 89134
24   Attorneys for:
     Defendant, Sterling at Silver Springs
25
     Homeowners Association
26
27
28



                                                 Page 2 of 4
 1
 2                                     ORDER
            IT IS THEREFORE ORDERED that the deadline to file a discovery plan, and subsequent
 3
 4   discovery period, is STAYED pending a ruling on defendants Carlos Miranda, Antonia Miranda,

 5   and Jennifer Uzan St. John's motion to dismiss (ECF No. 15). IT IS FURTHER ORDERED that
 6
     a proposed discovery plan must be filed within 21 days of the ruling on the motion to dismiss.
 7
 8
                                           UNITED STATES DISTRICT MAGISTRATE
 9
     Respectfully Submitted by:
10                                                                Date: December 19, 2018
     WRIGHT, FINLAY & ZAK, LLP
11
     /s/ Rock K. Jung, Esq._______________
12   Robert A. Riether, Esq.
     Nevada Bar No. 12076
13   Rock K. Jung, Esq.
14   Nevada Bar No. 10906
     7785 W. Sahara Ave., Suite 200
15   Las Vegas, NV 89117
     Attorneys for Plaintiff, U.S. Bank Trust, N.A., as Trustee
16   For LSF9 Master Participation Trust
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 3 of 4
 1                                 CERTIFICATE OF SERVICE
 2         I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP and
 3
     that I electronically served on the 18th day of December, 2018, the foregoing STIPULATION
 4
     AND ORDER TO STAY DISCOVERY DEADLINES PENDING THE COURT’S
 5
 6   RULING ON JENNIFER UZAN; CARLOS MIRANDA AND ANTONIA MIRANDA’S

 7   MOTION TO DISMISS [ECF NO. 15] was served to the following by first class mail:
 8
 9         The Law Office of Mike Beede, PLLC
           2470 St. Rose Pkwy., Ste. 307
10         Henderson, NV 89074
11         ROBBINS LAW FIRM
12         1995 Village Center Circle, Suite 190
           Las Vegas, NV 89134
13
14
15                                             /s/ Dekova Huckaby
                                               An Employee of WRIGHT, FINLAY & ZAK, LLP
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              Page 4 of 4
